DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Danny Osborne on September 1, 2022.

The application has been amended as follows: 
 	1.	(Currently Amended) A method implemented by instructions executed using at least one processor of at least one computing device, the method comprising:
generating, by the at least one computing device, a user interface that displays a plurality of electronic document items, wherein the user interface comprises executable instructions that receive touch-based user input; 
receiving, through the user interface, the touch-based user input comprising: a user request to assign a task to a selected user, and a touch gesture that slides an electronic document item towards a side of the user interface revealing an add task element in a previous location of the electronic document item, and wherein the add task element is programmed to identify the user request to assign the task based on a user selection of the add task element; 
identifying, by the task service, that the selected user is unregistered with the task service; 
performing, by the task service, a process that enables assignment, within the task service of the task to the selected user that is unregistered with the task service, the process comprising:
transmitting, to the selected user, an electronic document comprising: an identification of the task service, and task information that describes the task; 
identifying, by the task service, that the selected user has registered with the task service based on an access of a web-based application or an installation of a task application of the task service; and
automatically assigning, by the task service, the selected user to the task within the task service in response to the selected user being registered with the task service, thereby enabling the selected user to access the task using the task application.
2.	(Original) The method of claim 1, further comprising:
providing the selected user with access to the task information through a task inbox of a task application installed on a client device.
3.	(Original) The method of claim 1, wherein the selected user is assigned to the task within the task service based on an assignee property being updated to indicate the selected user within the task service.
4.	(Previously Presented) The method of claim 1, wherein the task service identifies the selected user as unregistered with the task service based on detection that the task application is not installed on a computing device of the selected user. 
5.	(Original) The method of claim 1, further comprising:
creating the task within the task service in response to receiving an indication of a selection of an add task user interface element.
6.	(Previously Presented) The method of claim 1, wherein the selected user is identified as having subscribed to the task service based on accessing the task application comprising a web-based application.
7.	(Previously Presented) The method of claim 1, wherein the selected user is identified as having subscribed to the task service based on the installation of the task application comprising an installable application.
8.	(Currently Amended) A non-transitory computer-readable medium comprising instructions executed by at least one processor, wherein the instructions, when executed by the at least one processor, cause at least one computing device to at least:
generate, by the at least one computing device, a user interface that displays a plurality of electronic document items, wherein the user interface comprises executable instructions that receive touch-based user input; 
receive, through the user interface, the touch-based user input comprising: a user request to assign a task to a selected user, and a gesture that slides an electronic document item towards a side of a user interface area revealing an add task element in a previous location of the electronic document item, and wherein the add task element is programmed to identify the user request to assign the task based on a user selection of the add task element;
identify, by the task service, that the selected user is unregistered with the task service; 
perform, by the task service, a process that enables assignment, within the task service, of the task to the selected user that is unregistered with the task service, the process comprising:
transmit, to the selected user, an electronic document comprising: an identification of the task service, and task information that describes the task; 
identify, by the task service, that the selected user has registered with the task service based on an access of a web-based application or an installation of a task application of the task service; and
automatically assign, by the task service, the selected user to the task within the task service in response to the selected user being registered with the task service, thereby enabling the selected user to access the task using the task application.
9.	(Original) The non-transitory computer-readable medium of claim 8, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least:
provide the selected user with access to the task information through a task inbox of a task application installed on a client device.
10.	(Original) The non-transitory computer-readable medium of claim 8, wherein the selected user is assigned to the task within the task service based on an assignee property being updated to indicate the selected user within the task service.
11.	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the task service identifies the selected user as unregistered with the task service based on detection that the task application is not installed on a computing device of the selected user. 
12.	(Original) The non-transitory computer-readable medium of claim 8, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least:
create the task within the task service in response to receiving an indication of a selection of an add task user interface element.
13.	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the selected user is identified as having subscribed to the task service based on accessing the task application comprising a web-based application.
14.	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the selected user is identified as having subscribed to the task service based on the installation of the task application comprising an installable application.
15.	(Currently Amended) A system, comprising:
at least one computing device comprising at least one processor; and
at least one memory comprising executable instructions, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least:
generate, by the at least one computing device, a user interface that displays a plurality of electronic document items and is programmed to receive touch-based user input; 
receive, by a user interface generated by a task service, the touch-based user input comprising: a gesture that slides an electronic document item towards a side of a user interface area revealing an add task element in a previous location of the electronic document item, and a user selection of an add task element programmed to identify a user request to assign the task based on the user selection;
identify, by the task service, that the selected user is unregistered with the task service; 
assign, by the task service, the task to the selected user that is unregistered with the task service; and
automatically provide, by the task service, the selected user with access to the task within the task service in response to the selected user being registered with the task service.
16.	(Currently Amended) The system of claim 15, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least:
provide the selected user with access to task information through a task inbox of a task application installed on a client device.
17.	(Original) The system of claim 15, wherein the selected user is assigned to the task within the task service based on an assignee property being updated to indicate the selected user within the task service.
18.	(Currently Amended) The system of claim 15, wherein the task service identifies the selected user as unregistered with the task service based on detection that a task application is not installed on a computing device of the selected user. 
19.	(Original) The system of claim 15, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least:
create the task within the task service in response to receiving an indication of a selection of an add task user interface element.

20.	(Previously Presented) The system of claim 15, wherein the selected user is identified as having subscribed to the task service based on accessing a task application comprising a web-based application.

Allowable Subject Matter
Regarding claims 1-20  applicant's previous arguments, that the prior art fails to teach, suggest, or disclose the elements of independent claim 1, 8 and 15  have been considered and are found persuasive. 
The following is an examiner's statement of reasons for allowance:  The prior art
of record, taken individually or in any combination, does not teach, inter alia, a method, and system comprising:” receiving, through the user interface, the touch-based user input comprising: a user request to assign a task to a selected user, and a touch gesture that slides an electronic document item towards a side of the user interface to reveal revealing an add task element in a previous location of the electronic document item, and wherein the add task element is programmed to identify the user request to assign the task based on a user selection of the add task element; identifying, by the task service, that the selected user is unregistered with the task service; performing, by the task service, a process that enables assignment, within the task service of the task to the selected user that is unregistered with the task service, the process comprising: transmitting, to the selected user, an electronic document comprising: an  identification of the task service, and task information that describes the task;  identifying, by the task service, that the selected user has registered with the task service based on an access of a web-based application or an installation of a task application of the task service.”   The Examiner was unable to find prior art related to the above limitations.   The prior art most closely resembling applicant's claimed invention is:
 	Foss et al. (US 2016/0259528)
 	Foss discloses An electronic device with a touch-sensitive surface, a display, and one or more sensors to detect intensity of contacts: displays a first user interface that includes objects of a first type and objects of a second type; detects a first portion of a first input that includes an increase in characteristic intensity of a first contact above an intensity threshold while a focus selector is over a respective user interface object; in response, displays supplemental information associated with the respective user interface object; while displaying the supplemental information, detects an end of the first input; and, in response: if the respective user interface object is the first type of object, ceases to display the supplemental information; and, if the respective user interface object is the second type of object, maintains display of the supplemental information after detecting the end of the first input.  However, does not disclose the limitations as claimed by the applicant. 

 Also the NPL that closely resembles the applicant’s claims titled, Building Web-Based Collaboration Services on Mobile Phones, discloses This has two implications on design: First, the system should allow for the fluid transition between personal and collaborative uses of data services. For example, a user may use the phone camera for her own fun. She may need to share pictures or a live video during personal time spontaneously or while in a teleconference. The system should integrate related functions and allow her to do so easily without switching back and forth between several different tools to find and upload files. In business-related mobile data services, it is necessary to integrate corporate database, email, calendar, and workflow systems. Second, preventive security and privacy mechanisms must be implemented at the system level to protect sensitive personal and corporate data before a mobile data service is deployed. Recent studies (e.g., [13]) show that security indicators built into Web browsers are usually ignored by the users due to ignorance or lack of understanding about security measures.
Since mobile phone users are more likely ordinary people, security and privacy mechanisms ideally should seek to prevent attacks such as phishing and should not rely on user vigilance. In addition, due to I/O constraints of mobile devices, the system should avoid requiring the users to input too much information for the sake of security. However, does not disclose the limitations as claimed by the applicant. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621      

/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621